DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following claimed features must be shown or the features canceled from the claims. No new matter should be entered.
In claims 3 and 15, the feature of “generating the input vector by encoding the token vector based on the generated encoding vector”.
In claims 7 and 19, the feature of “generating the encoding vector by extracting a learnable vector from a learnable matrix based on the repetition count”.
In claims 11, 23 and 25, the feature of “outputting the recognized speech of the natural phrase language in a text form by inputting the input vector into a neural network.”
In claims 12 and 24, the feature of “training a neural network based on the input vector”. 
In claims 1 and 13, the feature of “recognizing the speech of the natural language phrase, using a result of the generating the input vector”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of natural language processing without significantly more. 
The claims recite natural language processing through mathematical concepts. This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims merely recite mathematical relationships of tokenized natural language without reciting additional elements beyond judicial exceptions. Such mathematical concepts can simply be exercised with mental process with paper and pencil. The claim merely recites a processor implemented method in preamble with no additional requirements other than a general purpose processor.
The claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. The claimed invention can be viewed as software per se apparatus and/or methods in view of specification paras.168-170.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-20 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farkash (US 2014/0,075,566).

	Referring to claims 1, 3, 13, 15 and 25, Farkash discloses a processor implemented natural language processing method (abstract), comprising: 
generating a token sequence (para. 0017, letter-based finger prints) including plural token vectors (para. 0046, pattern-occurrence:letter position signal of each letter; fig. 2A, fig. 1, S101A, letter patterns, derivative data object) by converting a speech of a natural language phrase (para. 0046, “this path and that”; para. 0201, State of the Union address) into the plural token vectors;
calculating a repetition count (par.0047, {6,7,14}; fig. 1, S105A, occurrence) of the token vector, of the plural token vectors, in the token sequence; 

recognizing the speech of the natural language phrase, using a result of the generating the input vector (fig. 1, recognize/compare S109 first text S107A and second text S107B).

	As to claims 2, 14 and 26, Farkash discloses the method of claim 1, comprises: calculating a local repetition count of the token vector in a word (para.0061, letter ‘a’ occurrence in word-boundary-sensitive); and calculating a global repetition count of the token vector in a sentence (para.0061, “this man and I sit on a chair”).

	As to claims 4, 16 and 27, Farkash discloses the method of claim 3, comprises: calculating a function value (para.0047, {6,9,14}) corresponding to the position of the token vector; and generating the encoding vector by adding the function value to the repletion value (para.0068, transform to binary string).

	As to claims 5 and 17, Farkash discloses the method of claim 4, comprises calculating a sinusoidal function value (para.0051, fast Fourier) corresponding to the position of the token vector.


	As to claims 7 and 19, Farkash discloses the method of claim 3, comprises generating the encoding vector by extracting a learnable vector from a learnable matrix (para.0047, {6,9,14}) based on the repetition count.

	As to claims 8 and 20, Farkash discloses the method of claim 3, comprises generating the input vector by concatenating the token vector and the encoding vector (fig. 2A, concatenate).

	As to claims 11 and 23, Farkash discloses the method of claim 1, comprising outputting the recognized speech of the natural language phrase in a text form (fig. 1, document 1) by inputting the input vector into a neural network (fig. 12, computers 100).

	As to claims 12 and 24, Farkash discloses the method of claim 1, comprising training a neural network (fig. 13, fingerprint database 180) based on the input vector. 
Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
Applicant argues that Farkash does not disclose “generating a token sequence by converting a speech of a natural language phrase into the token vectors” (pp.11-13).
 Farkash discloses the feature of “a speech of a natural language phrase” with documents 1 and 2 as shown in fig. 1. An example document may include journalist’s verbal speech comments as disclosed in para. 0201. Further, Farkash’s document satisfies dictionary definition of “words or conduct used to communicate or express a thought” (Merriam-Webster). Farkash converts natural language phrases into derivative data objects S101A and pattern-occurrence:letter position signals. For example, Examiner may consider Farkash generating derivative objects by converting document into pattern-occurrence:letter position signals.
Applicant argues the drawing should not be objected (p. 8).
Examiner agrees that the drawing is essential for public to understand the subject matter sought to be patented. However, the presented drawings are not clearly connected with claim language in such a way. For example, there is no representative figure(s) suitable to describe the claimed invention. CFR 1.83(a) requires drawings to show every feature of the invention specified in the claims unless they are conventional (not essential).

	Present claim is considered as an abstract idea of processing natural language. The dictionary definition of “processor” is “one that processes”. For example, the claim term “processor” is possible to be interpreted as a person who processes. In para. 0168-0171, the claimed invention is described as software per se. Apparatus or method of software per se are non-statutory subject matters.

Conclusion
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182